DETAILED ACTION
This is in response to the amendment filed on 04/19/2022. Claims 1-8 and 22-29 are pending in this Action. 

Remark
In the response filed 04/19/2022, claims 1-8 have been amended, claims 9-21 have been cancelled, and new claims 22-29 have been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The amendment/argument with respect to 35 USC 112(b) rejections of claims 3-8 have overcome the prior 35 USC 112(b) rejections. Therefore, prior 35 USC 112(b) rejections of claims 3-8 are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/01/2022 and 05/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to 35 USC 101 rejections of newly amended claims 1 and 3 have been considered but are not persuasive.
The Applicant asserts that new limitations of receiving data comprising structured, unstructured, and partially structured data through a network, displaying data to a user, and receiving data/indication from the user through a user interface, as currently required by claims 1 and 3 cannot be implemented by the human mind and therefore cannot be directed to judicial exception under Step 2A.
The Examiner agrees with the applicant assertion that said amended limitations cannot be implemented by the human mind. However, the Examiner holds that the amended claims 1 and 3 are still directed to judicial exception of abstract idea for the following reasons. The claims fail the prong 2 of Step 2A because said limitations do not impose any meaningful limits on practicing the abstract idea and thus fail to integrate the judicial exception that is indicated in Step 2A, prong 1 into a practical application. 
Although receiving data comprising structured, unstructured, and partially structured data through a network, and displaying data to a user, and receiving data/indication from the user through a user interface cannot be implemented by human but they are computing activities that could be interpreted as extra-solution activities such as inputting, gathering and outputting data that do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Furthermore, under Step 2B analysis, the functions of receiving structured, unstructured, and partially structed data through a network, and displaying data in a user interface, and receiving data through the user interface could be interpreted as extra-solution activities of inputting, gathering and outputting data that do not impose any meaningful limits on practicing the abstract idea. Said functions are merely well-understood and routine activities that do not add to the abstract idea. See MPEP 2106.05(d)-(f).
Thus, the amended claims 1 and 3 are directed to judicial exception of abstract ide for failing the analysis under Step 2A, prong 2 and Step 2B.
Moreover,
The Applicant’s argument with respect to 35 USC 102 rejection of claim 1 that Hsu does not teach newly amended limitation of receiving contextual information has been considered but is moot in view ground of rejection over Carlsson et al., US 2013/0290332. See below for details.
The Applicant’s argument with respect to 35 USC 103 rejection of claim 3 that the prior art of the record does not teach newly amended limitation of “display, in a user interface, the data not associated with a cluster of the plurality of clusters along with a confidence generated by the clustering algorithm that at least a portion of the data not associated with a cluster of the plurality of clusters should be associated with a cluster of the plurality of clusters in a user interface” has been considered but is moot in view ground of rejection over Smith et al., US 2013/0117268. See below for details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-8 and 22-29 are directed to a computer-readable storage media (i.e. article of manufacture), a system, or a method which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1 and 28 are directed to an abstract idea without significantly more. The claim recites receiving data provisionally grouped into clusters, displaying a portion of representation of data, receiving indication from a user to that the portion of the representation belongs to a first group or a second group, and clustering the data based on the user’s indication. As such, above steps could be performed in human mind using a pen and paper. For example, a person could receive a set of data (i.e. a set of numbers or names) already grouped into clusters on a piece paper. The paper could show a representation of data to the person. The person could indicate or determine using a pen that the portion of the representation belongs to a first group or a second group and cluster the set of data. 
Claims 3 and 22 recite receiving data, clustering data, identifying data is not clustered, displaying/showing data that is not associated with a cluster along with a confidence, receiving indication from user that a first portion of data is not clustered is meaningful and a second portion that is superficial, and associating weights to the first and second portions and re-clustering data. As such, a person could receive data on a piece of paper, cluster it and determine the data that is not clustered. The person could identify a first portion of data that is meaningful and another portion that is superficial and assign weights to them and cluster the data. 
As it seen above, the steps of claims 1, 3, 22, and 28 could be performed on a piece of paper using a pen and/or in human mind that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG. The claims involve evaluation and judgements that are considered to be mental process. Thus, the claimed invention of claims 1 and 3 are directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. 
Claims 1, 3, 22, and 28 recite generic computer components (e.g. a “processor” and/or a “memory”) to implement the steps of the invention. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Moreover, the functions of receiving structured, unstructured, and partially structed data through a network, displaying data in a user interface, and receiving data through the user interface could be interpreted as extra-solution activities of inputting, gathering and outputting data that do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. 
Claims 1, 3, 22, and 22 recite generic computer components (e.g. a “processor” and/or a “memory”) to implement the steps of the invention. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Moreover, the functions of receiving structured, unstructured, and partially structed data through a network, and displaying data in a user interface, and receiving data through the user interface could be interpreted as extra-solution activities of inputting, gathering and outputting data that do not impose any meaningful limits on practicing the abstract idea. Said functions are merely well-understood and routine activities that do not add to the abstract idea. See MPEP 2106.05(d)-(f).
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2, 4-8, 23-27, and 29,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The limitations of dependent claims for indication determination of data do not amount significantly to more than abstract idea.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., US 2014/0207716 (Hsu, hereafter) in view of Phillipps et al., US 2014/0372346 (Phillipps, hereafter) and further in view of Carlsson et al., US 2013/0290332 (Carlsson, hereafter).
Regarding claim 1,
Hsu discloses a computer-readable storage media storing computer-readable instructions that, when executed by a processor of a system, the system to: 
receive a set of data provisionally grouped into clusters through a network, (See Hsu: at least Fig. 4-6, para 48-49, 51, 53, 56, and 61, initially clustering the input data); 
display a representation of a portion the provisionally grouped data in a user interface (See Hsu: at least Fig. 4-6, para 48, 49, 51, 53, 56, and 61, displaying data element(s) on a user interface for navigating and reviewing by a user); 
receive, through the user interface an indication from a user that the portion of the provisionally grouped data belongs in a first group or an indication from the user that the portion of the provisionally grouped data belongs in a second group, the indication based at least in part on a trigger of the user, an experience of the user, an understanding of the user, a recognition of the user, or a combination thereof (See Hsu: at least Fig. 4-6, para 48-49, 51, 53, 56, and 61, the user determines that some data elements belong to particular cluster based on a probability which is a recognition and understanding of the user); and 
cluster the set of data based at least in part by emulating the user based at least in part on the indication from the user (See Hsu: at least para Fig. 4-6, 48- 49, 51, 53, 56, and 60-61, clustering the data based on training models emulating the user).  
Although, Hsu discloses receiving data for clustering, Hsu does not explicitly teach wherein the data comprises structed data, unstructured data, and partially structured data.
On the other hand, Phillipps discloses receiving data that includes structured, unstructured, and semi-structured data for clustering (See Phillipps: at least para 95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Hsu with Phillipps’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by enabling the system to cluster different types of data.
The combination of Hsu and Phillipps discloses the limitations as stated above. However, it does not explicitly teach receive contextual information; and cluster the set of data based the received contextual information.
On the other hand, Carlsson discloses receiving contextual information of data and clustering data utilizing the contextual information of the data (See Carlsson: at least para 13, 29-31, and 40-41). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Hsu and Phillipps with Carlsson’s teaching in order to receive contextual information; and cluster the set of data based at least in part by emulating the user based at least in part on the indication from the user and the received contextual information. The motivation for doing so would have been to improve organizing data by enabling the system to organize data into clusters based on contextual information such as geographical data.
Regarding claim 2,
the combination of Hsu, Phillipps, and Carlsson discloses the indication from a user comprise an indication that the portion of the provisionally grouped data belongs in a subgroup of the first group or second group, the subgroup not the same as one of the clusters (See Carlsson: at least Fig. 4 groups and subgroups of data).
Regarding claims 28-29,
the scopes of the claims are substantially the same as claims 1-2, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2, respectively.

Claims 3-8 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al, US 2011/0295773 (Fisher, hereafter) in view of Phillipps et al., US 2014/0372346 further in view of Smith et al., US 2013/0117268 (Smith, hereafter) and further in view of Paparizos et al., US 2009/0327256 (Paparizos, hereafter).
Regarding claim 3,
Fisher discloses a computer-readable storage media storing computer-readable instructions that, when executed by a processor of a system, the system to: 
receive data through a network; cluster the data based at least in part on a clustering algorithm to create clustered data comprising data associated with a cluster of a plurality of clusters and data not associated with a cluster of the plurality of clusters (See Fisher: at least Fig. 9-10, para 4, 32-44, 79, and 82, clustering data that comprises data associated with a cluster and unassociated data with a cluster); 
identify the data not associated with a cluster of the plurality of clusters (See Fisher: at least Fig. 9-10, para 4, 32-44, 79, and 82).
Although, Fisher discloses receiving data, Hsu does not explicitly teach wherein the data comprises structed data, unstructured data, and partially structured data.
On the other hand, Phillipps discloses receiving data that includes structured, unstructured, and semi-structured data for clustering (See Phillipps: at least para 95). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Fisher with Phillipps’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by enabling the system to cluster different types of data.
Although, the combination of Fisher and Phillipps discloses identifying data not associated with a cluster of the plurality of clusters, however, it does not explicitly teach display, in a user interface, the data along with a confidence generated by the clustering algorithm that at least a portion of the data not associated with a cluster of the plurality of clusters should be associated with a cluster of the plurality of clusters in a user interface.
On the other hand, Smith disclose displaying data [that is not already associated with a class] along with a generated confidence measure generated by the classification component/program suggesting the confidence that the data should be associated with a class (See Smith: at least Fig. 2C, para 6 and 55-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Fisher and Phillipps with Smith’s teaching in order to display, in a user interface, the data not associated with a cluster of the plurality of clusters along with a confidence generated by the clustering algorithm that at least a portion of the data not associated with a cluster of the plurality of clusters should be associated with a cluster of the plurality of clusters in a user interface. The motivation for doing so would have been to assist the user with clustering data by providing a user with clustering suggestions for data along with confidence scores.
Furthermore, although the combination of Fisher, Phillipps, and Smith discloses identifying the portions of data items (i.e. textual parts such as title, abstract, and/or title) and assigning weight to them, and clustering the data based on assigned weights (See Fisher: at least para 53-54, 57), it does not expressly teach a user indicates a first portion of the data not associated is meaningful data, a second portion of the data is superficial data, and associating a first weight factor to the first portion and a second weight factor to the second portion.
On the other hand, Paparizos discloses identifying by a user important tokens (i.e. meaningful) and unimportant tokens of a data item and associating weights with the tokens (See Paparizos: at least para 37). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Fisher with Paparizos’s teaching in order to receive, through the user interface an input from a user indicating a first portion of the data not associated with a cluster, a second portion of the data not associated with a cluster, or a combination thereof; associate a first weight factor to the first portion and a second weight factor to the second portion based on the input from the user; and 56Attorney Docket No. 10171-540US3re-cluster the data based at least in part on the clustering algorithm, the first weight factor, and second weight factor with reasonable expectation of success. The motivation for doing so would have been to improve clustering of data that is not associated with a cluster by analyzing the data to determine whether the data could be associated with a cluster by determining the important/meaningful and unimportant portions of data. 
Regarding claim 4, 
the combination of Fisher, Phillipps, Smith, and Paparizos discloses wherein the first weight factor is greater than the second weight factor  (See Fisher: at least 
para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 5, 
the combination of Fisher, Phillipps, Smith, and Paparizos discloses wherein the first weight factor is greater than the second weight factor, and the second weight factor is zero (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 6, 
the combination of Fisher, Phillipps, Smith, and Paparizos discloses select the first portion, cross out the second portion, highlight the first portion, underline the first portion, check one or more boxes associated with the first portion, un-check one or more boxes associated with the first portion touching the first portion, speak the first portion, type the first portion, or a combination thereof  (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 7, 
the combination of Fisher, Phillipps, Smith, and Paparizos discloses wherein the indication that the second portion is superficial comprises selecting the second portion, crossing out the second portion, highlighting the second portion, underlining the second portion, checking one or more boxes associated with the second portion, un-checking one or more boxes associated with the second portion touching the second portion, speaking the second portion, typing the second portion, or a combination thereof  (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 8, 
the combination of Fisher, Phillipps, Smith, and Paparizos discloses wherein the 
data comprises words, phrases, sentence fragments, sentences, documents, photos, images, DNA sequences, sounds, gestures, databases, language models, or combinations thereof (See Fisher: at least para 71 and Paparizos: at least para 37).  
Regarding claims 22-27,
the scopes of the claims are substantially the same as claims 3-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 3-8, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/16/2022